Cuyahoga App. No. 89056, 2008-Ohio-1937. This cause is pending before the court as a discretionary appeal. On October 15, 2008, the court declined jurisdiction in this case. On December 31, 2008, the court vacated its October 15, 2008 decision declining jurisdiction. On April 9, 2010, a notice of order by the U.S. District Court for the Northern District of Ohio remanding the case to Cuyahoga County Court of Common Pleas was filed.
Upon consideration of the notice, it is ordered by the court, sua sponte, that the October 15, 2008 order declining jurisdiction in this case is reinstated and this cause is dismissed.
Pfeifer, Acting C.J.